UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7117



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WALTER LEE SADLER,

                                            Defendant - Appellant.




                            No. 02-7408



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WALTER LEE SADLER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-134, CA-02-334-3-V)


Submitted:   November 7, 2002          Decided:     November 14, 2002
Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 02-7117 affirmed and No. 02-7408 dismissed by unpublished per
curiam opinion.


Walter Lee Sadler, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Walter Sadler contests both the

denial of several motions he filed following the issuance of a

warrant for his arrest for violations of his supervised release and

the dismissal without prejudice of his motion under 28 U.S.C.

§ 2255 (2000) as successive.           For the following reasons, we affirm

the district court’s orders in No. 02-7117 and dismiss the appeal

in No. 02-7408.

     In No. 02-7117, Sadler challenges the denial of his motions

requesting       appointment    of     counsel,     a   bond   hearing,     and   the

dismissal of the supervised release violation charge. However, the

record indicates there was sufficient probable cause for the

district court to find Sadler violated his supervised release, to

issue a warrant for his arrest, to have him detained pending a

hearing on those charges.            See 18 U.S.C. § 3606 (2000).           Further,

because    the    district     court    had   not   yet   scheduled     a   hearing,

Sadler’s     request    for     appointment       of    counsel   was   premature.

Accordingly, we affirm the district court’s order denying those

motions.

     In No. 02-7408, Sadler seeks to appeal the district court’s

order dismissing his § 2255 motion filed subsequent to his arrest

for violating the terms of his supervised release. We have reviewed

the record and conclude for the reasons stated by the district

court that Sadler has not made a substantial showing of the denial


                                          3
of a constitutional right.    See United States v. Sadler, Nos. CR-

95-134; CA-02-334-3-V (W.D.N.C. July 10, 2002). Accordingly, we

deny a certificate a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                          No. 02-7117 - AFFIRMED

                                          No. 02-7408 - DISMISSED




                                  4